THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Offshore Subscribers)

 

TO:

Global Energy Inc. (the “Company”)

Suite 400, 1055 Dunsmuir Street

Vancouver, B.C. V7X 1J1

CANADA

 

Purchase of Shares

1.

Subscription

1.1                         The undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase _______________ shares of the
common stock of the Company (“Common Stock”) (each, a “Share”) at a price per
Share of USD $0.01 (such subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of USD$__________ (the
“Subscription Proceeds”).

1.2                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Shares to the Subscriber.

1.3                         Subject to the terms hereof, the Subscription will
be effective upon its acceptance by the Company. The Subscriber acknowledges
that the offering of Shares contemplated hereby (the “Offering”) is part of a
private placement of a greater number of Shares by the Company and that the
Offering is not subject to any minimum or maximum aggregate subscription level.
The Subscriber also acknowledges that the Company may close the private
placement in one or more closings.

2.

Payment

2.1                         The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on a
Canadian or U.S. bank reasonably acceptable to the Company, and made payable and
delivered to the Company. Alternatively, the Subscription Proceeds may be wired
to the Company’s lawyers, Clark Wilson LLP, pursuant to the wiring instructions
set out in Appendix A attached hereto. If the funds are wired to the Company’s
lawyers, those lawyers are authorized to immediately deliver the funds to the
Company.

 

CW656360.1

 


--------------------------------------------------------------------------------



2

 

- -

 

 

2.2                         The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, and the Company hereby expressly reserves the right to accept
or reject this Subscription, within 60 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

2.3                         Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

3.

Documents Required from Subscriber

3.1                         The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement.

3.2                         The Subscriber shall complete, sign and return to
the Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by the Company in
order to enable or show compliance with the requirements of regulatory
authorities and applicable law.

4.

Closing

4.1                         Closing of the offering of the Shares (the
“Closing”) shall occur on or before April 30, 2007, or on such other date as may
be determined by the Company (the “Closing Date”).

5.

Acknowledgements of Subscriber

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, they may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

 

(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act, except in
accordance with Section 5 of this Subscription Agreement;

 

(c)

no prospectus or offering memorandum within the meaning of the securities laws
has been delivered to or summarized for or seen by the Subscriber (and, if
applicable, others for whom it is contracting hereunder) in connection with the
Offering and the Subscriber (and, if applicable, others for whom it is
contracting hereunder) is not aware of any prospectus or offering memorandum
having been prepared by the Company;

 

(d)

the decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 

CW656360.1

 


--------------------------------------------------------------------------------



3

 

- -

 

 

 

(e)

it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined by or contemplated in applicable securities
legislation) or any other document (other than financial statements or any other
continuous disclosure documents, the contents of which are prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective subscribers in order to
assist them in making an investment decision in respect of the Shares, and it
has not become aware of any advertisement including without limitation in
printed media of general and regular paid circulation or on radio or television
with respect to the distribution of the Shares;

 

(f)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

 

(g)

there is no government or other insurance covering any of the Shares;

 

(h)

there are risks associated with an investment in the Shares including, by way of
example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov;

 

(i)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of the Shares; provided, however, that, following the period of
restriction from sale or transfer of the Shares described in subsection 1.4 of
this Subscription, the Subscriber may sell or otherwise dispose of the Shares
pursuant to registration thereof under the 1933 Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;

 

(j)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 

(k)

the Subscriber will indemnify the Company and its directors, officers,
employees, agents, advisors and shareholders against, and will hold them
harmless from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(l)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Subscriber that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system except that currently the Company’s common shares are quoted on the
over-the-counter market operated by the OTC Bulletin Board;

 

(m)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell the Shares under
Canadian provincial securities laws and Canadian National Instrument 45-102;

 

(n)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or

 

CW656360.1

 


--------------------------------------------------------------------------------



4

 

- -

 

 

pursuant to an available exemption from the registration requirements of the
1933 Act and in accordance with applicable state and provincial securities laws;

 

(o)

the statutory and regulatory basis for the exemption from U.S registration
requirements claimed for the offer of the Shares, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

 

(p)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and,

 

(ii)

applicable resale restrictions; and,

 

(q)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                         The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

 

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 

(d)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person, as that term is defined in Regulation
S;

 

(e)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(f)

the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

 

(g)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(h)

the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

 

CW656360.1

 


--------------------------------------------------------------------------------



5

 

- -

 

 

 

(i)

the Subscriber is acquiring the Shares for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons, as that term is defined in Regulation S;

 

(j)

the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Shares as principal for the Subscriber’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(k)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber an affiliate of any such underwriter of or dealer
in the Shares, nor is it participating, pursuant to a contractual agreement or
otherwise, in any distribution of the Shares;

 

(l)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(m)

the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

 

(n)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 

(o)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares; provided, however, that following the period of
restriction from sale or transfer of the Shares described in subsection 1.4 of
this Subscription, the Subscriber may sell or otherwise dispose of the Shares
pursuant to registration of the Shares pursuant to the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 

(p)

in addition to the restrictions on sale or transfer in subsection 1.4 of this
Subscription, the Subscriber understands and agrees that offers and sales of any
of the Shares prior to the expiration of a period of one year after the date of
original issuance of the Shares (the one year period hereinafter referred to as
the “Distribution Compliance Period”) shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 

(q)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 

CW656360.1

 


--------------------------------------------------------------------------------



6

 

- -

 

 

 

(r)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(s)

the Subscriber is not aware of any advertisement of any of the Shares; and

 

(t)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently approved
for trading on the OTC Bulletin Board.

7.

Acknowledgement and Waiver

7.1                         The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the basis of available information
provided to the Subscriber. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of the Shares.

8.

Legending of Subject Shares

8.1                         The Subscriber hereby acknowledges that that upon
the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

8.2                         The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

9.3                         By executing and delivering this Agreement, each
Subscriber will have directed the Company not to include a Canadian Legend on
any certificates representing the Shares to be issued to such Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
Multilateral Instrument 45-102, and any subsequent trade in the Securities
during or after the Canadian hold period described therein will be a

 

CW656360.1

 


--------------------------------------------------------------------------------



7

 

- -

 

 

distribution subject to the prospectus and registration requirements of Canadian
securities legislation, to the extent that the trade is at that time subject to
any such Canadian securities legislation.

9.

Commission to an Agent

9.1                         The Subscriber understands that upon Closing the
Company may, in its sole discretion, approve the payment of a commission to an
agent or agents, such commission to be calculated on the basis of a percentage
of the gross proceeds of the Offering raised from Subscribers introduced to the
Company by such agent(s).

10.

Costs

10.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

11.

Governing Law

11.1                       This Subscription Agreement is governed by the laws
of the State of Nevada. The Subscriber, in its personal or corporate capacity
and, if applicable, on behalf of each beneficial purchaser for whom it is
acting, irrevocably attorns to the jurisdiction of the courts of the State of
Nevada.

12.

Survival

12.1                       This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

13.

Assignment

13.1

This Subscription Agreement is not transferable or assignable.

14.

Severability

14.1                       The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.

Entire Agreement

15.1                       Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company, its agents
or by anyone else.

16.

Notices

16.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at Global Energy
Inc., 520-1122 Mainland Street, Vancouver, British Columbia, Canada V6B 5L1,
Attention: Christopher Kape or by fax at (604) 639-5852.

16.2                       The Subscriber hereby acknowledges and agrees that it
will notify the Company at the address or fax number above, or at such other
address or fax number as the Company notifies the Subscriber from time to time

 

CW656360.1

 


--------------------------------------------------------------------------------



8

 

- -

 

 

is the current address or fax number of the Company, to maintain with the
Company’s records an updated address to which the Company may mail or transmit
notices and other communications under this Subscription Agreement.

16.3                       The Subscriber hereby acknowledges and agrees that
failure by the Subscriber to provide the notice required in this Section removes
all obligations pursuant to this Subscription Agreement to provide notice to the
Subscriber.

17.

Reliance, Indemnity, Notification of Changes and Survival

17.1                       The representations and warranties in this
Subscription Agreement are made by the Subscriber with the intent that they be
relied upon by the Company and the Agent in determining its suitability as a
purchaser of the Shares, and the Subscriber hereby agrees to indemnify the
Company and the Agent against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Subscriber undertakes to notify the Company and the Agent
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in this Subscription Agreement (and the
exhibits, schedules, forms and appendices thereto) which takes place prior to
the Closing.

 

18.2                       The representations and warranties of each Subscriber
contained in this Section will survive the Closing.

18.

Counterparts and Electronic Means

18.1                       This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

19.

Delivery Instructions

19.1                       If delivery address is different from the address in
the signatory below, the Subscriber hereby directs the Company to deliver the
Shares to:

                                          
                                          
                                                                         

(name)

                                          
                                          
                                                                         

(address)

20.

Instructions for Registration in the books of the Company

20.1                       If the registration address is different from the
address in the signatory below, the Subscriber hereby directs the Company to
cause the Shares to be registered in the books of the Company as follows:

                                          
                                          
                                                                         

(name)

                                          
                                          
                                                                         

(address)

 

CW656360.1

 


--------------------------------------------------------------------------------



9

 

- -

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

                                          
                                               

 

(Name of Subscriber – Please type or print)

                                          
                                               

 

(Signature and, if applicable, Title)

                                          
                                               

 

(Address of Subscriber)

                                          
                                               

 

(City, State or Province, Postal Code of Subscriber)

                                          
                                               

 

(Country of Subscriber)

                                          
                                               

 

(Fax – Please provide)

                                          
                                               

 

(E-mail Address of Subscriber – Please provide)

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by the Company.

DATED at ______________________ , the________ day of ___________________, 2007.

GLOBAL ENERGY INC.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

 

 

CW656360.1

 

 

 